—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered February 13, 2008, convicting him of gang assault in the first degree, assault in the second degree (two counts), and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
*849Ordered that the judgment is affirmed.
The defendant’s contentions that the prosecutor engaged in misconduct both while cross-examining him and during his summation are unpreserved for appellate review (see People v Williams, 8 NY3d 854, 855 [2007]; People v Booth, 265 AD2d 485, 486 [1999]). In any event, the complained-of questioning fell within the bounds of proper cross-examination (see People v Overlee, 236 AD2d 133, 138, 139 [1997]; People v Caicedo, 173 AD2d 630, 631 [1991]). Likewise, most of the prosecutor’s summation constituted “fair comment upon the evidence or a fair response to the defense summation” (People v White, 5 AD3d 511, 511 [2004]), and any improper comments constituted harmless error (see People v Crimmins, 36 NY2d 230, 241-242 [1975]). Dillon, J.P., Florio, Leventhal and Roman, JJ., concur.